DETAILED ACTION
Status of Claims 
This Final Office Action is responsive to Applicant's reply filed January 20, 2020. 
Claims 1, 9, and 17 have been amended.
Claims 1-20 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority as a continuation of Application 14/964,540 filed 12/9/2015, which claims priority of Provisional Application 62/090,298 filed on 12/10/2014. Applicant's claim for the benefit of this prior-filed application is acknowledged. 

Response to Amendments
The previously pending Double Patenting rejection has been withdrawn in response to Applicant’s claim amendments. 
The 35 USC 103 rejections for claims 6-7, 14-15, and 20 has been withdrawn in response to Applicant’s claim amendments. See below for reasoning.
Applicant’s amendments have been fully considered, but do not overcome the remaining 35 USC 103 and 35 USC 101 rejections. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With regard to the limitations of claims 1-20, Applicant argues that the claims are patent eligible under 35 USC 101 because the pending claims are not directed toward an abstract idea. The Examiner respectfully disagrees. The Examiner has already set forth a prima facie case under 35 USC 101. The Examiner has clearly pointed out the limitations directed towards the abstract idea, what the additional elements are and why they do not integrate the abstract idea into a practical application, and why the additional elements and remaining limitations do not amount to significantly more than the abstract idea. The Examiner asserts that the “transforming” step/function further narrows the abstract idea by reducing the possibility of error through the analysis and the claimed “machine learning” merely adds the words apply it with the judicial exception (See PEG 2019 and MPEP 2106.05). The Applicant’s claimed limitations are merely using a general purpose computer to implement the abstract idea. Applicant’s arguments are not persuasive.
With regard to the limitations of claims 1-20, Applicant argues that the claims are allowable over 35 USC 103 because the claim amendments overcome the current art rejection. The Examiner respectfully disagrees. Please see the updated rejection below since amendments by Applicant require additional reference to the Examiner’s art rejection.
The Examiner recommends rolling up claim 6 into the independent claims to overcome the 35 USC 103 rejection based on the reasoning below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    
            In the instant case (Step 1), claims 1-8 are directed toward a process, claims 17-20 are directed toward a product, and claims 9-16 are directed toward a system; which are statutory categories of invention. Additionally (Step 2A Prong One), the independent claims are directed toward receiving customer data of a plurality of customers of an enterprise; predicting at least one intention for each customer from among the plurality of customers by transforming the customer data into variables, assigning weights to the variables such that a possibility of error during prediction is minimized or a likelihood of a correct prediction is maximized, and processing the weights and the variables with one or more predictive models to thereby configure a plurality of intentions; dynamically adjusting, by the processor, the weights of the variables or the one or more predictive models in accordance with a machine learning process including a feedback loop based on observed errors; estimating an expected volume of interactions for at least one time period based on the plurality of intentions, each interaction in the expected volume of interactions being associated with one or more interaction attributes; receiving resource data corresponding to a plurality of resources of the enterprise, each resource from among the plurality of resources being associated with a plurality of resource attributes; mapping at least one resource from among the plurality of resources to each interaction in the expected volume of interactions based on a match between respective resource attributes associated with the at least one resource and the one or more interaction attributes associated with each interaction; facilitating an allocation of the plurality of resources of the enterprise based, at least in part, on the mapping of the at least one resource to each interaction; and dynamically adjusting an allocation of one or more resources from among the plurality of resources for at least one forthcoming time period upon detecting an occurrence of at least one event indicating a change in respective expected volume of interactions (Organizing Human Activity), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are receiving customer and resource data, analyzing the customer data to make predictions about intentions and estimated volume of interactions in order to allocate resources, while taking into account the resource data, by displaying data for a human user to interpret, which is managing how humans interact. The Applicant’s claimed limitations are merely analyzing customer data and resource data 
Step 2A Prong Two: In this application, even if not directed toward the abstract idea, the above “assigning weights to the variables, receiving customer data, receiving resource data, and dynamically adjusting an allocation of one or more resources” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. The Examiner notes that allocating human resources would merely be displaying a piece of data to a human user telling that human user where they are allocated, where receiving/storing data and displaying data merely add insignificant extra-solution activity. Also, the claimed “computer, processor, servers of computers, apparatus, memory, machine executable instructions, non-transitory computer readable medium, instructions, resources, and an enterprise” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
The Examiner also notes that the claimed “according with a machine learning process” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds 
In addition, dependent claims 2-8, 10-16, and 18-20 further narrow the abstract idea and dependent claims 6, 14, and 20 additionally recite “tracking an activity of a customer on an interaction channel from among one or more interaction channels” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity (See PEG 2019 and MPEP 2106.05).
The claimed “computer, processor, servers of computers, apparatus, memory, machine executable instructions, non-transitory computer readable medium, instructions, resources, and an enterprise” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5, 8-13, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Surridge et al. (US 2015/0189088 A1) in view of Lea et al. (US 2006/0235740 A1) and further in view of Chi et al. (US 2012/0022910 A1).

Regarding Claim 1: Surridge et al. teach a computer-implemented method comprising (See Figure 1 and Paragraph 0037): 
receiving, by a processor, customer data of a plurality of customers of an enterprise (See Abstract – “managing a customer's experience with a contact center that takes available data about the customer, the agents of the contact center, and the organization represented by the contact center, for identifying opportunities for additional conversations/interactions with the customer and engaging in those additional conversations/interactions at a time and with a resource predicted to maximize outcomes for the organization”, Paragraph 0038 – “Customers, potential customers, or other end users (collectively referred to as customers) desiring to receive services from the contact center may initiate inbound interactions”, and Paragraph 0044 – “obtaining customer data (e.g. customer profiles)”); 
predicting, by the processor, at least one intention for each customer from among the plurality of customers by transforming the customer data into variables to thereby configure a plurality of intentions (See Figure 5A, Abstract – “identify express and/or implied intents for an interaction between the customer and the contact center”, Paragraph 0033, Paragraph 0050, Paragraph 0056 – “an implied intent is an intent derived by the customer experience server 25 based on, for example, data accumulated on the customer”, Paragraph 0078 – “identifies both explicit and implied intents associated with the interaction”, and claim 1); 
“analyzing”, by the processor, “a number” of interactions for at least one time period based on the plurality of intentions, each interaction in the “number” of interactions being associated with one or more interaction attributes (See Paragraph 0058 – “implied intents are addressed when capacity allows them to be addressed”, Paragraph 0087 – “number of interactions already handled in a particular intention period (e.g. 24 hours); and/or 4) number of interactions forecast for this intent in the same period”, Paragraph 0132 – “The number of implied intents that were executed, how they were executed (e.g. reactive, event driven, proactive), and the channel of execution may also be tracked”, and Paragraph 0141 – “the contact center (e.g. a workforce management server) may be invoked to calculate an increased number of resources that could be enabled to be capable of meeting the demand in order to execute on the opportunity”); 
receiving resource data corresponding to a plurality of resources of the enterprise, the plurality of resources including servers of computers being associated with a plurality of resource attributes (See Figure 5A, Paragraph 0044 – “obtaining customer data (e.g. customer profiles), agent data (e.g. agent profiles, schedules, etc.), interaction data (e.g. details of each interaction with a customer, including reason for the interaction, disposition data, time on hold, handling time, etc.), data about the organization (e.g. current business goals and performance statistics)”, Paragraph 0046 – “Information on the agent's availability may be obtained”, Paragraph 0058, determines the current performance of various contact center targets in handling the explicit and implied intents for identifying the right resource(s) for handling the implied and/or explicit intents”, Paragraph 0100 – “generates a list of potential targets for both explicit and implied intents that satisfy the corresponding current minimum performance score”, and Paragraph 0141); 
mapping, by the processor, at least one resource from among the plurality of resources to each interaction in the “number” of interactions based on a match between respective resource attributes associated with the at least one resource and the one or more interaction attributes associated with each interaction (See Paragraph 0034 – “mapping of resources for explicit and implied intents is based on predictive modeling of customer outcomes and organizational goals”, Paragraph 0069 – “agents may then be divided into 10 groups based on their MAC scores”, Paragraph 0074 – “the customer experience management server may choose to limit the routing of intentions to agents within certain groups, and hence, certain MAC scores, based on current contact center performance”, Paragraph 0086 – “the agents may be allocated into routing groups based on the assigned MAC scores for a particular intent”, and claim 1); 
facilitating, by the processor, an allocation of the plurality of resources of the enterprise based, at least in part, on the mapping of the at least one resource to each interaction and (See Paragraph 0044, Paragraph 0049, Paragraph 0058 – “a customer's express intent is honored first prior to addressing an implied intent. Priority of the implied interactions may also be allocated based on customer value, available staff, ability to execute”, Paragraph 0074 – “the customer experience management server may choose to limit the routing of intentions to agents within certain groups, and hence, certain MAC scores, based on current contact center performance”, Paragraph 0086 – “the agents may be allocated into routing groups based on the assigned MAC scores for a particular intent”, Paragraph 0111, Paragraph 0141 – “capacity planning”, and claim 1);
dynamically adjusting an allocation of one or more resources from among the plurality of resources for at least one forthcoming time period upon detecting an occurrence of at least one event indicating a change in respective “number” of interactions (See Paragraph 0044, Paragraph 0049, Paragraph 0058 – “a customer's express intent is honored first prior to addressing an implied intent. Priority of the implied interactions may also be allocated based on customer value, available staff, ability to execute”, Paragraph 0086 – “the agents may be allocated into routing groups based on the assigned MAC scores for a particular intent”, Paragraph 0111, Paragraph 0141 – “capacity planning”, and claim 1). 

Surridge et al. do not specifically disclose “assigning weights to the variables such that a possibility of error during prediction is minimized or a likelihood of a correct prediction is maximized, and processing the weights and the variables with one or more predictive models” to thereby configure a plurality of intentions; “dynamically adjusting, by the processor, the weights of the variables or the one or more predictive models in accordance with a machine learning process including a feedback loop based on observed errors”; “estimating”, by the processor, “an expected volume” of interactions for at least one time period based on the plurality of intentions, each interaction in the an estimate 32 of the demand for customer service over a time interval, such as over a day, week, or month, is generated”, Paragraph 0018, Paragraph 0023 – “a forecast of service capacity”, Paragraph 0026 – “a quantitative or graphical presentation of service capacity, measured as (the number of service personnel*the service rate)-(customer demand for service), may be provided for different geographic regions, for days of the week, for times of the day, or for different equipment or modality types”, Paragraph 0030 – “the forecasts 40 may include a display or printout of the estimated number of service requests”, and claim 1).
The teachings of Surridge et al. and Lea et al. are related because both are analyzing customer and resource data to make determinations about what changes to make. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the customer management system of Surrdige et al. to incorporate the estimation of a volume of interactions of Lea et al. in order to ensure the appropriate amount of resources are allocated to meet customer needs.
Surridge et al. in view of Lea et al. do not specifically disclose “assigning weights to the variables such that a possibility of error during prediction is minimized or a likelihood of a correct prediction is maximized, and processing the weights and the variables with 
“assigning weights to the variables such that a possibility of error during prediction is minimized or a likelihood of a correct prediction is maximized, and processing the weights and the variables with one or more predictive models” to thereby configure a plurality of intentions (See Figure 5, Paragraph 0033 – “uses linear regression to fit data to a linear model. The result is a function describing the relationship between the input parameters … and the output … where the mean-squared error is to be minimized. The linear model learned by linear regression is as follows”, Paragraph 0035 – “reduce the prediction error, a boosting approach iteratively obtains weak learners (namely, learners that do not necessarily have good performance individually), and combines the weak learners to create a strong learner which reduces the error. A boosting approach called additive regression can be used, and regression trees described above can be used as weak learners”, Paragraph 0038, and claim 1); 
“dynamically adjusting, by the processor, the weights of the variables or the one or more predictive models in accordance with a machine learning process including a feedback loop based on observed errors” (See Figure 5, Paragraph 0033 – “uses linear regression to fit data to a linear model. The result is a function describing the relationship between the input parameters … and the output … where the mean-squared error is to be minimized. The linear model learned by linear regression is as follows”, Paragraph 0035, Paragraphs 0038-0039 – “a weight w(i)”, Paragraph 0041 the system model we learned is a highly non-linear one (it consists of weighted sum of several regression trees, where each regression tree cuts the feature space into several regions)”, claim 1, and claim 9).

The teachings of Surridge et al., Lea et al., and Chi et al. are related because all are analyzing customer and resource data to make determinations about what changes to make. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the customer management system of Surrdige et al. in view of Lea et al. to incorporate the weight adjusting to minimize error of Chi et al. in order to ensure the appropriate amount of resources are allocated to meet customer needs and maximize profits, thereby ensuring a more efficient allocation system.

Regarding Claim 2: Surridge et al. in view of Lea et al. and further in view of Chi et al. teach the limitations of claim 1. Surridge et al. further teach wherein the customer data comprises information related to at least one of a profile of a customer, one or more interactions of the customer with the enterprise on one or more interaction channels, one or more locations associated with the customer, a presence of the customer on the one or more interaction channels, a current attention of the customer in an interaction channel from among the one or more interaction channels, or social interactions of the customer and events of significance to the customer (See Figure 1 and Paragraph 0044 – “obtaining customer data (e.g. customer profiles) … The one or more databases storing a customer's profile and interaction/case data may generally be referred to as a customer database”). 

Regarding Claim 3: Surridge et al. in view of Lea et al. and further in view of Chi et al. teach the limitations of claim 1. Surridge et al. further teach wherein the resource data comprises data corresponding to each resource from among the plurality of resources, the data corresponding to each resource comprising information related to at least one of a type of a resource, an identification of the resource, a service level agreement associated with the resource or a performance history of the resource (See Paragraph 0060 – “calculate a score indicative of an agent's performance/competency/capability to meet the needs of a specific intent”, Paragraph 0069 – “agents may then be divided into 10 groups based on their MAC scores”, Paragraph 0070, Paragraph 0074 – “the customer experience management server may choose to limit the routing of intentions to agents within certain groups, and hence, certain MAC scores, based on current contact center performance”, Paragraph 0086 – “the agents may be allocated into routing groups based on the assigned MAC scores for a particular intent”, and claim 1). 

Regarding Claim 4: Surridge et al. in view of Lea et al. and further in view of Chi et al. teach the limitations of claim 1. Surridge et al. further teach wherein at least one resource attribute from among the plurality of resource attributes relates to a capability of the resource and an availability status of the resource (See Paragraph 0035 – “If capacity issues arise, the implied intention is parked for follow-up at another available instance”, Paragraph 0046 – “agent's availability within a time period”, Paragraph 0060 – “calculate a score indicative of an agent's performance/competency/capability to meet the needs of a specific intent”, Paragraph 0069 – “agents may then be divided into 10 groups based on their MAC scores”, Paragraph 0070, Paragraph 0074, Paragraph 0086 – “the agents may be allocated into routing groups based on the assigned MAC scores for a particular intent”, and claim 1). 

Regarding Claim 5: Surridge et al. in view of Lea et al. and further in view of Chi et al. teach the limitations of claim 1. Surridge et al. further teach wherein the one or more interaction attributes associated with each interaction comprises information related to at least one of an intention of a customer associated with an interaction, or a priority level associated with the interaction and a customer lifetime value (CLU) of the customer (See Figures 5A-5B, Paragraph 0044 – “interaction data (e.g. details of each interaction with a customer, including reason for the interaction, disposition data, time on hold, handling time, etc.)”, Paragraph 0078 – “the server 25 identifies both explicit and implied intents associated with the interaction”, Paragraph 0079 – “the intents may be prioritized according to one or more factors”, claim 1, and claim 15). 

Regarding Claim 8: Surridge et al. in view of Lea et al. and further in view of Chi et al. teach the limitations of claim 1. Surridge et al. further teach wherein the plurality of customers of the enterprise comprises existing and prospective customers of the enterprise (See Figure 1, Abstract, Paragraphs 0032-0033, and claim 1). 

Allowable over 35 USC 103
Claims 6-7, 14-15, and 20 are allowable over the prior art, but remain rejected under §101 for the reasons set forth above. Dependent claims 6-7, 14-15, and 20 disclose a system, product, and method for facilitating staffing of resources by assigning and 
Regarding a possible 103 rejection: The closest prior art of record is:
Surridge et al. (US 2015/0189088 A1) – which discloses customer experience management and allocation of resources. 
Lea et al. (US 2006/0235740 A1) – which discloses calculating service staffing based on estimated demands.
Chi et al. (US 2012/0022910 A1) – which discloses management of resources by taking into account assigned weights and machine learning to minimize errors.
Patel et al. (US 2014/0337092 A1) – which discloses predicting occurrences of customers retiring purchased products.
Boyer et al. (US 2007/0230681 A1) – which discloses presence awareness agent.

The prior art of record neither teaches nor suggests all particulars of the limitations as recited in claims 6-7, 14-15, and 20, such as facilitating staffing of resources by assigning and adjusting weights and predictive models using machine learning to minimize observed errors and allocating resources based on the minimization and expected volumes of interactions.  While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight and the combination/arrangement of features are not found in analogous art. Specifically the claimed “receiving, by a processor, customer data of a plurality of customers of an enterprise; predicting, by the processor, at least one intention for each customer from among the plurality of customers by transforming the customer data into variables, assigning weights to the variables such that a possibility of error during prediction is minimized or a likelihood of a correct prediction is maximized, and processing the weights and the variables with one or more predictive models to thereby configure a plurality of intentions; dynamically adjusting, by the processor, the weights of the variables or the one or more predictive models in accordance with a machine learning process including a feedback loop based on observed errors; estimating, by the processor, an expected volume of interactions for at least one time period based on the plurality of intentions, each interaction in the expected volume of interactions being associated with one or more interaction attributes; receiving resource data corresponding to a plurality of resources of the enterprise, the plurality of resources including servers of computers being associated with a plurality of resource attributes; mapping, by the processor, at least one resource from among the plurality of resources to each interaction in the expected volume of interactions based on a match between respective resource attributes associated with the at least one resource and the one or more interaction attributes associated with each interaction; facilitating, by the processor, an allocation of the plurality of resources of the enterprise based, at least in part, on the mapping of the at least one resource to each interaction; and dynamically adjusting an allocation of one or more resources from among the plurality of resources for at least one forthcoming time period upon detecting an occurrence of at least one event indicating a change in respective expected volume of interactions …  tracking, by the processor, an activity of a customer on an interaction channel from among one or more interaction channels; determining, by the processor, if the customer requires an interaction assistance based on the tracked activity; and determining, by the processor, if a request for an interaction is to be proactively offered to the customer on the interaction channel upon determining that the customer requires the interaction assistance (as required by dependent claims 6-7, 14-15, and 20)”, thus rendering claims 6-7, 14-15, and 20 as allowable over the prior art. 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record, but not relied upon is considered pertinent to applicant's disclosure is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW D HENRY/Examiner, Art Unit 3683                                                 2/24/2021